Citation Nr: 0125919	
Decision Date: 11/06/01    Archive Date: 11/13/01

DOCKET NO.  00-21 420	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder.  

2.  Entitlement to service connection for throat, tongue, and 
mouth cancers, claimed as due to exposure to ionizing 
radiation. 

3.  The propriety of the initial 10 percent rating following 
a grant of service connection for degenerative joint disease 
of the left hip. 

4.  The propriety of the initial 0 percent (noncompensable) 
rating following a grant of service connection for residuals 
of maxillary fracture, status-post intermaxillary fixation.


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

The veteran served on active duty from November 1962 to 
October 1971.

This appeal arises from an October 1999 rating decision that, 
inter alia, denied entitlement to service connection for 
post-traumatic stress disorder (PTSD); but granted service 
connection and assigned an initial 10 percent rating for 
degenerative joint disease of the left hip, granted service 
connection and assigned an initial noncompensable rating for 
residuals of maxillary fracture with status post 
intermaxillary fixation, and granted service connection and 
assigned an initial 30 percent rating for ulnar neuropathy.  
This appeal also arises from a January 2000 rating decision 
that denied service connection for throat, tongue, and mouth 
cancer, claimed as due to exposure to ionizing radiation.  

In April 2000, the veteran submitted a notice of disagreement 
to all ten issues addressed in the October 1999 rating 
decision as well as to the January 2000 rating decision.  The 
RO issued a statement of the case (SOC) in May 2000 and in 
September 2000 the veteran submitted a substantive appeal 
specifically limiting the issues on appeal to the claims of 
service connection for PTSD; for throat, tongue and mouth 
cancers; for the left hip; for ulnar neuropathy; and for 
maxillary fracture.  Inasmuch as service connection for the 
left hip, ulnar neuropathy and maxillary fracture had already 
been established, the RO developed the appeal of those issues 
as one of for disability higher ratings.  In January 2001, 
the maximum schedular rating was assigned for ulnar 
neuropathy and the veteran indicated that he was satisfied.  
Therefore, only the four issues shown on the title page 
remain on appeal before the Board of Veterans' Appeals 
(Board).

The veteran testified before an RO hearing officer in 
September 2000, and before the undersigned Board Member, at 
the RO, in July 2001.  The transcripts of both of those 
hearings are of record.

Because the veteran has disagreed with the initial 
evaluations assigned following grants of service connection 
for degenerative joint disease of the left hip, and for 
residuals of maxillary fracture, the Board has 
recharacterized those claims in light of the distinction 
noted by the United States Court of Appeals for Veterans 
Claims (Court) in Fenderson v. West, 12 Vet. App. 119 (1999).

In the October 1999 rating decision, the RO denied claims for 
service connection for cognitive disorder, emphysema, skull 
fracture, and sterility, as not well grounded.  The RO also 
denied a claim for a total disability rating for compensation 
purposes in April 2000.  Although the veteran did not appeal 
these issues, the Board notes that the RO is in the process 
of adjudicating claims denied as not well grounded between 
July 14, 1999 and the November 9, 2000 date of enactment of 
the Veterans Claims Assistance Act of 2000 (VCCA) which, in 
pertinent part, eliminated the well-grounded claim 
requirement.  See VCAA, Pub. L. No. 106-475, § 7(b), 114 
Stat. 2096 (2000); VBA Fast Letter 00-87 (November 17, 2000).  
[Parenthetically, the Board notes that medical evidence 
obtained in connection with the PTSD claim appears to relate 
cognitive and other disorders to a head injury received 
during active service.]  These claims are therefore referred 
to the RO for readjudication.  



FINDINGS OF FACT

1.  The competent and probative medical evidence of record 
establishes that the veteran does not have PTSD.

2.  Cancer of the throat, tongue, and/or mouth was not 
present in service or for many years after and is not 
medically related to an incident of service, including 
exposure to ionizing radiation. 


CONCLUSIONS OF LAW

1.  The criteria for service connection for PTSD are not met.  
38 U.S.C.A. §§ 1110, 5102, 5103, 5103A, 5107 (West 1991 & 
Supp 2001); 38 C.F.R. § 3.303, 3.304(f) (2001).

2.  Cancer of the throat, tongue, and mouth was not incurred 
in or aggravated by active service, nor may this disease be 
presumed to have been incurred in active service.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 5102, 5103, 5103A, 5107 
(West 1991 & Supp 2001); 38 C.F.R. § 3.303, 3.307, 3.309. 
3.311 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection for PTSD

A.  Factual Background

The veteran's service medical records (SMRs) do not reflect 
any complaints, findings or diagnosis of a nervous disorder 
(although such records do reflect that the veteran dislocated 
his left hip, injured his left wrist, and suffered a left 
scalp laceration in a motorcycle accident in February 1966; 
and that he suffered a right scalp laceration and maxillary 
fracture in an auto accident in July 1971).   His service 
department personnel records establish that he served aboard 
nuclear submarines during active service.  

In April 1998, the veteran submitted his original application 
for VA benefits, including a claim of entitlement to service 
connection for PTSD alleged to have occurred in 1964.  He 
reported that any treatment received was from the VA Medical 
Center (VAMC) in New Orleans, Louisiana.  In July 1998, he 
reported various stressors, including the loss of friends 
aboard another submarine in 1963.  

The veteran was admitted to a VA substance abuse treatment 
program on August 10, 1998.  During his course of treatment, 
he reported flashbacks, nightmares, and intrusive dreams of 
events that occurred during submarine duty.  Upon discharge 
on September 14, 1998, Axis I diagnoses of alcohol 
dependence, nicotine, dependence, substance induced mood 
disorder, and PTSD were given.  

In September 1998, the veteran reported that two friends died 
in a separate submarine accident in 1968 and that he himself 
had survived a harrowing incident aboard a submarine in 
August 1971.  

According to an October 1998 VA PTSD examination report, the 
claims file was not available to the examiner for review but 
an undisclosed number VA medical records were available and 
were reviewed.  The examiner recited the veteran's pertinent 
medical history.  The veteran reported recent VA treatment 
for PTSD and reported he had been on antidepressants since 
August 1998 when a PTSD diagnosis was given.

The examiner recorded the veteran's current mental status and 
noted that the veteran reported four stressful events.  Three 
of them involved submarine duty and one involved a motorcycle 
accident-all having occurred during active service.  One 
submarine duty stressors involved surviving an alleged 
torpedo duel with a Russian submarine.  The examiner offered 
three Axis I diagnoses, that of dysthymia, nightmare 
disorder, and alcohol dependence in early full remission.  
The examiner then qualified those diagnoses with the 
following:

Although veteran technically meets PTSD criteria 
based on his self report and using the broadest 
possible interpretation of criterion A, the 
validity of his self-reported symptoms appears 
questionable given his apparent tendency to 
amplify.  While his military experiences may have 
negatively impacted him, their classification as 
PTSD is dubious.  He most likely experiences some 
of the psychological symptoms, which are part of 
PTSD (for example sleep disturbance, anger 
dyscontrol) but these are not specific as to PTSD.

The examiner noted that, according to the American 
Psychiatric Association's Diagnostic and Statistical Manual 
of Mental Disorders, criterion A indicates that the person 
has been exposed to a traumatic event in which the person 
experienced, witnessed, or was confronted with an event or 
events that involved actual or threatened death or serious 
injury, or a threat to the physical integrity of self or 
others; and, the person's response involved intense fear, 
helplessness, or horror.  The examiner concluded that hearing 
about friends dying aboard a sinking ship would technically 
meet criteria for PTSD, but also noted that it was unusual 
for such second hand information to result in the symptoms 
reported.  It was also unusual, according to the examiner, 
for a person to re-experience events that he did not witness.  

The examiner also noted that the veteran had suffered 
significant head trauma during active service that could 
account for his mild neuropsychological impairment or 
cognitive disorder.  The examiner felt that the pattern of 
symptoms was not consistent with either medication or alcohol 
use as a cause, but were typical sequela of head trauma due 
to a motorcycle and an auto accident.  

A VA reports reflects that the veteran was admitted to a PTSD 
rehabilitation residential program (PRRP) on October 19, 
1998, after having been referred from a VA Medical Center 
outpatient treatment program where he had been enrolled since 
August 1998.  The PRRP evaluation report, dated October 26, 
1998, indicates that neuropsychiatric testing was done on 
October 12, 1998, and included such tests as the Beck 
Depression Inventory, Mississippi Scale, and PTSD Checklist.  
The examiner also noted a review of the October 1998 VA PTSD 
compensation and pension examination report.  

The PRRP report notes that the veteran denied any depression 
or anger prior to active service.  It reflects that the 
veteran reported five traumatic incidents during active 
service, four of which occurred aboard nuclear submarines and 
one that was due to an auto accident.  He reported that he 
received psychiatrist treatment because of nightmares and 
visual hallucinations prior to discharge from active service.  
He indicated his superiors had planned to force him out of 
the Navy but he left voluntarily.  He reported difficulty 
with holding jobs or getting along with coworkers, several 
marriages, heavy drinking after active service, and that he 
was homeless.  His current symptoms included nightmares and 
intrusive thoughts of dying in a sinking submarine and of 
friends who had died in that manner.  He reported that 
anxiety began after active service as well as depression, 
loss of hope and other mood disturbances.  He reported 
hearing voices from time to time that told him to hurt 
himself.  

The PRRP examiner noted that diagnostic testing revealed 
depression and odd thinking.  The examiner offered the 
following diagnoses on Axis I: major depressive disorder, 
chronic, moderate; alcohol dependence in full-sustained 
remission; and, rule out organic mental disorder.  The 
examiner offered an Axis II diagnosis of personality disorder 
NOS (not otherwise specified) with features of paranoid 
personality disorder and schizotypal personality disorder. 

Concerning whether the veteran had PTSD, the examiner had 
this to say:

[The veteran] does not meet conservative criteria 
for PTSD or a psychotic disorder at this time.  It 
appears as if numerous features of [his] 
personality style cause clinically significant 
distress and impairment in both his occupational 
and interpersonal functioning.  [He] exhibits 
features of paranoid personality disorder.  He 
appears to have a distrust and suspiciousness of 
others as indicated by the fact that he (1) 
suspects others are deceiving him, (2) is 
reluctant to confide in others, and (3) 
persistently bears grudges.  He also exhibits 
features of schizotypal personality disorder as 
evidenced by the fact that he has an acute 
discomfort with close relationships.  In addition, 
he exhibits (1) cognitive and perceptual 
distortions, (2) odd beliefs, (3) suspiciousness, 
and (4) constricted affect.  [The veteran's] 
pervasive personality patterns seem to account for 
his unusual perceptual experiences.  

[The veteran's] symptoms of sleep disturbance, 
difficulty concentrating, anxiety, little interest 
or pleasure in doing things, guilt, worthlessness, 
psychomotor retardation, low energy, and feelings 
of hopelessness can be accounted for by Major 
Depressive Disorder.  With regard to PTSD, [he] 
does experience some of the psychological symptoms 
which are part of PTSD (anger dyscontrol, sleep 
disturbance); however, these symptoms appear to be 
better accounted for by his mood disorder and his 
pervasive personality patterns.  While his 
military experiences may have negatively impacted 
him, their classification as PTSD is dubious.  
[The veteran] is currently experiencing clinically 
significant level of depression.  

Presently it is not possible to rule out the 
effects of two head traumas (1964 & 1970) as a 
cause of exacerbation of current psychological 
symptoms of distress and dysfunction.  

The veteran was discharged from the PRRP on November 25, 
1998.  The discharge report notes four diagnoses: dysthymic 
reaction; personality disorder, NOS; chronic obstructive 
pulmonary disease; and, peripheral neuropathy; however, an 
additional diagnosis of rule-out organic brain syndrome was 
also offered in the body of the report.  The conclusion of 
the report reiterates that after thorough testing and 
evaluation in a multi-disciplinary fashion it was felt that 
the veteran did not meet the full criteria for PTSD.  The 
report also notes that the case had been presented to the 
entire mental health claim staff. 

The veteran was transferred to a halfway house sometime in 
December 1998 and PTSD counseling continued according to VA 
mental health treatment notes dated in 1998 and 1999. 

As noted in the introduction, in an October 1999 rating 
decision, the RO denied service connection for PTSD, 
determining that the claim was not well grounded.  In a May 
2000 SOC, the RO again determined that the claim was not well 
grounded.  

In September 2000, the veteran testified before an RO hearing 
officer that he felt that he had PTSD while still on active 
duty.  He testified that he was to be assigned to the SSN 
Thresher; however, his assignment was changed and shortly 
thereafter Thresher sank killing all aboard, including his 
friends.  He reported that he still had nightmares of the 
incident and feared going near the water.  He felt that his 
most severe stressor, however, was caused by the war games 
played with Russian submarines.  He testified that he did not 
see any dead bodies during active service.  He stated that he 
did not agree with the October 1998 VA diagnosis of dysthymia 
rather than PTSD.  

In a January 2001 supplemental statement of the case, the RO 
denied the PTSD claim on the basis that there was no evidence 
of a stressful experience or evidence to link such experience 
to any current diagnosis and that the full criteria for a 
diagnosis of PTSD had not been met.  

In July 2001, the veteran testified before the undersigned 
member of the Board that he still believed that he had PTSD.  
He recalled certain stressors during active service including 
"nerve-racking" war games with Russian submarines, 
submarine dives to depths still classified as secret, and the 
submarine control panels that he operated.  He gave the name 
of his VA PTSD physician and said that the physician had 
never actually told him that he had PTSD, although some 
counselors may have told him that he did.  

During the hearing, the veteran submitted additional evidence 
and waived his right to initial RO consideration of that 
evidence.  Among the documents submitted is a written 
statement from the veteran that mentions continued nightmares 
about submarines, fear of drowning, recollection of close 
friends lost aboard the submarines Thresher and Scorpion, war 
games with Russian submarines, and about diving to dangerous 
depths that could have been fatal.  Another statement from 
the veteran's sister reports that the veteran was moody after 
returning from active service and that it appeared that the 
two accidents during active service had caused a personality 
change.  Also included is a memo from a VA rehabilitation 
counselor to the veteran's VA hematologist/oncologist.  The 
VA counselor requested to know whether the veteran could 
pursue rehabilitation for future employment.  The VA 
physician recommended rehabilitation, noting that the veteran 
had many physical limitations and that he had prolonged PTSD, 
currently under treatment.  

B.  Legal Analysis

Initially, the Board must determine whether, pertinent to the 
claim for service connection for PTSD, VA has fulfilled its 
duties to assist and notify a claimant, consistent with the 
VCAA.  Such duties includes requesting information as 
described in 38 U.S.C.A. § 5106, as well as the 
accomplishment of a medical examination when such examination 
may substantiate entitlement to the benefits sought.  A claim 
may be decided without providing such assistance only when no 
reasonable possibility exists that such assistance will aid 
in the establishment of entitlement or the record includes 
medical evidence sufficient to adjudicate the claim.  See 
VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified at 
38 U.S.C. §§ 5102, 5103, 5103A, and 5107) (West Supp. 2001).

Although the RO has not had an opportunity to adjudicate the 
claim in light of the VCAA, the Board finds that duties to 
assist and to notify imposed therein have been met.  By 
virtue of an SOC and an SSOC issued during the pendency of 
the appeal, the appellant and his representative were given 
notice of the information, medical evidence, or lay evidence 
necessary to substantiate the claim.  Although the May 2000 
statement SOC cites the now rescinded not well grounded 
language, the more recent SSOC addresses the merits of the 
case, and concludes that the veteran does not meet the full 
criteria for a diagnosis of PTSD.  Thus, the appellant has 
been given notice of the reason for the denial of the claim 
and of the evidence necessary to prevail on this claim.  The 
appellant testified before an RO hearing officer and before a 
member the Board and those transcripts are associated with 
the claims file.  During the hearing before a member of the 
Board, the veteran mentioned that his VA psychiatrist did not 
tell him that he had PTSD but that other VA counselors had 
said that he had.  It appears that he RO made reasonable 
efforts to obtain relevant records mentioned by the veteran, 
including those of his VA psychiatrist, in fact, it appears 
that all evidence identified by the appellant relative to the 
claim has been obtained and associated with the claims 
folder.  The National Personnel Records Center has indicated 
that all available SMRs have been forwarded.  VA examinations 
were conducted and copies of the reports associated with the 
file.  

It must be noted that the October 1998 VA PTSD compensation 
and pension examination report reflects that the claims file 
was not available for review.  This normally would warrant a 
remand for a re-examination that takes into account the 
records of prior medical treatment so that the evaluation of 
the claimed disability will be a fully informed one.  See 
Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  In this 
case, however, the VA examiner noted that some VA medical 
records were available and were reviewed.  Moreover, the 
examiner recited a reasonably complete and accurate medical 
history including a recent diagnosis of PTSD.  Thus, the 
Board is satisfied that the examination was a fully informed 
one and that a remand explicitly for the examiner to conduct 
a claims file review would not serve a useful purpose.

Generally, applicable law provides that service connection 
will be granted where it is shown that a particular disease 
or injury resulting in disability was incurred or aggravated 
during active military service.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303. Further, service connection for PTSD 
requires medical evidence diagnosing the condition; a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  38 C.F.R. § 
3.304(f) (2000).

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis 
of PTSD will vary depending upon whether the veteran engaged 
in "combat with the enemy."  The Court has repeatedly 
instructed that VA must make a specific finding as to whether 
the veteran engaged in combat.  See Gaines v. West, 11 Vet. 
App. 353, 359 (1998); Cohen, 10 Vet. App. at 145; Zarycki, 6 
Vet. App. at 98.  Participation in combat, a determination 
that is to be made on a case by case basis, requires that the 
veteran have personally participated in events constituting 
an actual fight or encounter with a military foe or hostile 
unit or instrumentality.  See VAOPGCPREC 12-99 (October 18, 
1999).  If VA determines that the veteran engaged in combat 
with the enemy and his alleged stressor is combat-related, 
then the veteran's lay testimony or statement is accepted as 
conclusive evidence of the stressor's occurrence and no 
further development or corroborative evidence is required, 
providing that such testimony is found to be 
"satisfactory," i.e., credible, and "consistent with the 
circumstances, conditions, or hardships of service."  See 38 
U.S.C.A. § 1154(b); 38 C.F.R. 3.304(f); Cohen v. Brown, 10 
Vet. App. 128, 146-47 (1997); Zarycki v. Brown, 6 Vet. App. 
91, 98 (1993).  If, however, VA determines either that the 
veteran did not engage in combat with the enemy or that the 
veteran did engage in combat, but that the alleged stressor 
is not combat related, the veteran's lay testimony, by 
itself, is not sufficient to establish the occurrence of the 
alleged stressor.  Instead, the record must contain service 
records that corroborate the veteran's testimony or 
statements.  See Cohen, 10 Vet. App. at 147; Zarycki, 6 Vet. 
App. at 98.

In this case, the record does not indicate, and the veteran 
does not assert, that he engaged in combat with the enemy; as 
such, the occurrence of claimed stressor(s) must be supported 
by credible supporting evidence.  In this case, it appears 
that there is supporting evidence that at least some of 
claimed stressors may, in fact, have occurred.  That 
notwithstanding, the Board finds that the crux of the current 
issue is whether the veteran, in fact, actually suffers from 
PTSD.

A diagnosis of PTSD was rendered in connection with VA 
hospitalization from August to September 1998.  After that 
diagnosis was offered, however, VA examiners conducted a more 
in-depth look at whether the symptoms actually represent PTSD 
or whether those symptoms more nearly fit into some other 
category.  In October 1998, a VA PTSD examiner found that the 
veteran's symptoms met some of the PTSD criteria, including 
criterion A, but that a diagnosis of PTSD was dubious.  It 
was felt that the veteran most likely showed some of symptoms 
of PTSD that were not specific to PTSD.  The Board attaches 
some weight to this opinion; however, if this opinion were 
the only negative (that is, against the claim) medical 
opinion on the matter it would not, in the Board's 
estimation, outweigh the September 1998 diagnosis of PTSD.  
However, following the October 1998 VA PTSD examination, the 
veteran entered a VA PRRP, the report of which reflects that 
various diagnostic tests were administered.  A PRRP examiner 
felt that the symptoms did not warrant a diagnosis of PTSD.  
The examiner supported this opinion by noting that the 
decision was based on thorough testing and evaluation in a 
multidisciplinary fashion and had been considered by the 
entire medical health claim staff.  The Board finds this 
opinion more compelling than the September 1998 PTSD 
diagnosis.  The examiner who offered the September 1998 PTSD 
diagnosis did not mention any specific diagnostic testing, 
multi-disciplinary review, or additional medical staff 
concurrence. 

Because the PRRP report represents a consensus of medical 
professionals and is further supported by diagnostic tests, 
the Board should, and does, assign more weight to it than to 
the September 1998 diagnosis of PTSD.  Weighing the September 
1998 diagnosis of PTSD against both the October 1998 VA PTSD 
examination report, as well as the well supported October 
1998 PRRP opinion, the Board finds that the preponderance of 
the medical evidence weighs against a finding that the 
veteran has PTSD.  

During the veteran's July 2001 hearing, he submitted a VA 
memo from his oncologist that notes that he received 
treatment for prolonged PTSD.  The Board does not find this 
to be evidence of a diagnosis of PTSD.  It appears that the 
oncologist merely mentioned this in response to a question of 
whether VA vocational rehabilitation was in order.  
Furthermore although the veteran may believe that he has 
PTSD, his opinion cannot be given weight in this matter 
because he is not a medical expert.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1992).  

Thus, in this case, while the veteran has been diagnosed with 
PTSD, the record includes subsequent competent and more 
probative medical evidence that the veteran does not actually 
meet the diagnostic criteria for PTSD.  As the Board finds 
the subsequent medical is more persuasive on the question of 
whether the veteran, in fact, suffers from PTSD, the Board 
must conclude that the criteria for PTSD have not been met.  
In reaching this decision, the Board has considered the 
applicability of the benefit of the doubt doctrine.  However, 
as the preponderance of the evidence is against the claim, 
that doctrine is not for application.  See 38 U.S.C.A. 
§ 5107(b) (West Supp. 2001); Gilbert v. Derwinski, 1 Vet. 
App. 49, 55-57 (1991).  

II.  Service Connection for Throat, Tongue and Mouth Cancers

A.  Factual Background

The veteran's SMRs do not reflect any complaint of or 
treatment for any cancer or tumor.  Service department 
records establish that he served aboard nuclear submarines 
for much of his active service as do the three DD Form 1141, 
Record Of Occupational Exposure To Ionizing Radiation, that 
are associated with the veteran's SMRs.  

The DD Form 1141s reflect that the veteran served at Idaho 
Falls, Idaho from August 10, 1964 to February 18, 1965 and, 
while there, his film badge or badges registered .000 
accumulated total dose of gamma and X-rays.  He served with 
the USS R. E. Lee from November 1, 1965 to December 31, 1965 
and, while there, his film badge or badges registered . 085 
accumulated total dose due to gamma and X-rays.  The veteran 
served with SSBN 642 from July 8, 1966 to April 30, 1968 and, 
while there, his film badge or badges registered additional 
exposure, which when combined with previous exposure resulted 
in 00.437 accumulated total dose of gamma and X-rays.  The 
veteran next served with SSN 666 from May 1, 1970 to April 1, 
1971 and, while there, his film badge or badges registered 
.000 additional exposure.  The veteran's total accumulated 
dose during active service was 00.437 and is comprised of 
gamma and X-rays only.  The most recent DD Form 1141 reflects 
that the permissible lifetime dose was 30.000 rem at the time 
that the veteran separated from active service.  According to 
the DD Form 1141, the permissible lifetime dose increases 
with the age of the person.

In September 1998, the veteran submitted a claim for service 
connection for sterility due to radiation exposure.  He 
reported that he had been exposed to radiation during the 
following duty assignments: From June 1964 to February 1965 
working near a prototype reactor at Arco, Idaho; from 
February to November 1965 while serving with USS Simon 
Bolivar; from January to April 1966 while serving with USS 
Robert E. Lee; from about November 1966 to July 1968 while 
serving with SSN Kamehameha; and, from March 1969 to October 
1971 while serving with SSN Hawkbill.  The veteran said that 
he was not able to obtain radiation exposure/film badge data 
from the Navy.  He reported that he had been unable to father 
children and hoped that he did not develop cancer in the 
future.  

A September 1998 VA general medical examination report 
reflects that the nose, mouth, and throat were examined with 
missing teeth being the only finding.  

In December 1998, the RO requested any radiation exposure 
information from Naval Dosimetry Center.  In response, the 
Department of the Navy reported in December 1998 that from 
November 1, 1965 to December 31, 1970, the veteran had 
received 00.000 rem of "skin" radiation; 00.437 rem of 
"GAMMA" radiation; and, 00.000 rem of "neutron" radiation.  

In April 1999, the veteran underwent computerized tomography 
(CT) of the neck.  The study showed enhancement in the 
posterior aspect of the right tongue with extension to the 
right tongue base with some minimal lateral extension.  The 
mylohyoid muscle did not appear to be involved.  The 
vallecular region was normal as was the hypopharynx and the 
nasopharynx.  The CT report further noted that there was 
abnormal peripheral complex enhancing nodes on the right 
gastric space consistent with a metastatic node and smaller 
nodes on the left and along the level 3 and 4 intratubal 
chain.  The impression was findings consistent with right 
tongue base and intrinsic tongue lesion without evidence of 
crossing the midline.  The report also states, "There does 
not appear to be any involvement of the floor of the mouth.  
"A metastatic node is present on the right."  

In May 1999, the veteran requested service connection for 
throat, tongue and mouth cancer.  He reported that he served 
off the coast of Vietnam on nuclear submarines and that his 
VA doctors indicated a possible relationship.

VA outpatient treatment reports received in June 1999 reflect 
that an oral mass was detected in March 1999 and was found to 
be squamous cell carcinoma of the tongue in April 1999.  He 
underwent VA hospitalization for glossectomy and resection of 
"ENT cancer" in May 1999 and began radiation treatment.  A 
May 1999 report notes that radiation treatment can cause 
impotence; however, reports dated in June 1999 reflect that 
radiation treatment was not likely to cause impotence.  

In an October 1999 rating decision, the RO deferred the issue 
of service connection for throat, tongue, and mouth cancers.  

In November 1999, the RO submitted the veteran's claim to 
VA's Veterans Benefits Administration (VBA).  Subsequently, 
VBA referred the veteran's claim and claims folder to VA's 
Under Secretary for Health for review.  

In November 1999, VA's Under Secretary for Health reported 
that the Naval Dosimetry Center found that the total exposure 
in this case was 0.437 rem during military service, a figure 
that agrees with the DD Form 1141 data.  The letter notes 
that the committee on Interagency Radiation Research and 
Policy Coordination (CIRRPC) Science Panel Report Number 6, 
1988, did not provide screening doses for cancer of the oral 
cavity and that those cancers, including cancer of the tongue 
are considered to be at low risk for radiation-induced 
cancers.  The letter notes that no consistent or 
statistically significant increase in cancers of the oral 
cavity after exposure to external or internal radiation had 
been shown in epidemiological studies, citing Mettler and 
Upton, Medical Effects of Ionizing Radiation, 2nd edition, 
1995, pages 127-129.  The Under Secretary determined from 
this and the veteran's total radiation dosage that it is 
"unlikely" that cancer of the tongue with extension into 
the tonsillar fossa can be attributed to exposure to ionizing 
radiation during active service.  

In December 1999, VBA informed the RO that Under Secretary 
for Health had determined that it is unlikely that the 
veteran's cancer of the tongue with extension into tonsillar 
fossa resulted from his exposure to ionizing radiation in 
service.  VBA then concluded that there is no reasonable 
possibility that the veteran's disability resulted from such 
exposure.  

In a January 2000 rating decision, the RO denied the claim of 
entitlement to service connection for throat, tongue, and 
mouth cancers due to radiation exposure on the basis of the 
Under Secretary for Health opinion.  

In a May 2000 SOC, the RO considered the claim.  

In September 2000, the veteran testified before an RO hearing 
officer that he spent time during active service cleaning the 
reactor section of the USS Robert E. Lee, while it was dry-
docked at Norfolk.  He testified that he wore a film badge 
during that time but questioned its accuracy.  He recalled 
that cancer was first found in March 1999.  He recalled that 
cigarettes were supplied with his rations and that he first 
starting smoking during active service.  He stated, "If the 
radiation didn't cause the cancer, then I'm sure that the 
smoking did."  Transcript, p 8. 

VA outpatient treatment reports show ongoing treatment for 
cancer at various times.  A September 2000 VA rehab clinic 
note mentions that the veteran had a history of cancer of the 
tongue and oral pharynx.  

In July 2001, the veteran testified before the undersigned 
member of the Board that he spent a lot of time during active 
service overhauling the USS Robert E. Lee, which might have 
released radiation because of its old reactor.  He testified 
that he wore a film badge during this work but wondered 
whether the Navy might have lost some of his badges.  He felt 
that his exposure might have been greater than reflected 
because he was essentially sterile and his family did not 
have a significant history of cancer. 

During the hearing, the veteran submitted additional evidence 
and waived his right to initial RO consideration of that 
evidence; however the evidence is not relevant to this claim. 

B.  Legal Analysis

As in the issue discussed above, the Board must determine 
whether the RO has fulfilled VA's duty to assist and notify 
in connection with the claim for service connection for 
throat, tongue, and mouth cancers.  As with the claim for 
service connection for PTSD, the Board finds that such duties 
have likewise been met pertinent to the claim now under 
consideration.  All development mandated by the VCAA as well 
as by 38 C.F.R. § 3.311 has been undertaken.  By virtue of an 
SOC and an SSOC issued during the pendency of the appeal, the 
appellant and his representative were given notice of the 
information, medical evidence, or lay evidence necessary to 
substantiate the claim.  The appellant has been given notice 
of the reason for the denial of the claim and of the evidence 
necessary to prevail on this claim.  The appellant testified 
before an RO hearing officer and before a member the Board 
and those transcripts are associated with the claims file.  
All evidence identified by the appellant relative to the 
claim has been obtained and associated with the claims 
folder.  NPRC supplied all available SMRs, including the 
veteran's record of exposure to ionizing radiation.  Except 
for the veteran's reported service with USS Simon Bolivar, 
the dates of service aboard various vessels is similar, 
although not identical, to the dates shown on his DD Form 
1141s.  

A chronic disease, as defined at 38 U.S.C.A. § 1101 (West 
1991), will be considered to have been incurred in service 
when manifested to a degree of 10 percent or more within 1 
year from the date of separation from active service.  
38 C.F.R. § 3.307.  Any malignant tumor shall be considered a 
chronic disease within the meaning of 38 C.F.R. § 3.307.  
38 C.F.R. § 3.309(a).

There is no indication that cancer of the throat, tongue, and 
mouth was manifested to a degree of 10 percent or more within 
1 year from the date of separation from active service.  
Therefore, there is no basis for presumptive service 
connection under 38 C.F.R. §§ 3.307, 3.309(a).  

Additionally, service connection for disability that is 
claimed to be attributable to exposure to ionizing radiation 
during service can be demonstrated by three different 
methods.  First, if veteran exposed to radiation during 
active service later develops one of the diseases a listed in 
38 C.F.R. § 3.3.09(d), a rebuttable presumption of service 
connection arises.  See 38 C.F.R. §§ 3.307, 3.309.  The 
diseases listed in 38 C.F.R. 3.309(d) are ones in which the 
VA Secretary has determined that a positive association with 
radiation exposure exists.  Second, service connection may be 
established if a radiation-exposed veteran develops a 
"radiogenic disease" (one that may be induced by ionizing 
radiation, either listed at 38 C.F.R. § 3.311(b) or 
established by competent scientific or medical evidence that 
the claimed condition is a radiogenic disease), if the VA 
Undersecretary of Benefits determines that a relationship, in 
fact, exists between the disease and the veteran's radiation 
exposure in service.  Third, service connection may be 
established by competent evidence establishing the existence 
of a medical nexus between the claimed condition and exposure 
to ionizing radiation during active service.  See Combee v. 
Brown, 34 F.3d 1039 (Fed.Cir. 1994).  See also Davis v. 
Brown, 10 Vet. App. 209, 211 (1997); Rucker v. Brown, 10 Vet. 
App. 67, 71 (1997).

Diseases specific to "radiation-exposed veterans" listed at 
38 C.F.R. § 3.309(d) will be presumed to have been incurred 
in active service under certain conditions.  Cancer of the 
throat, tongue, or mouth is not listed at § 3.309(d) and 
therefore cannot be presumed to be the result of exposure to 
ionizing radiation.  However, cancer of the pharynx and 
esophagus is listed at § 3.309(d).  Although cancer of the 
pharynx is mentioned in the veteran's treatment reports, the 
specific diagnostic tests indicate that his cancer was not in 
the pharynx, but rather in the tongue.  Moreover, the veteran 
does not meet the definition of "radiation exposed veteran" 
within the meaning of 38 C.F.R. § 3.309(d) because he did not 
participate in a "radiation-risk activity" as defined at 
38 C.F.R. § 3.309(d)(3).  Participation in a "radiation risk 
activity" means that the veteran performed official military 
duties within 10 miles of either Nagasaki or Hiroshima at any 
time between August 6, 1945 and July 31, 1946.  Radiation 
risk activities also include having participated in nuclear 
tests, in the decontamination of ships and materials that 
were exposed to radiation during nuclear tests, and/or having 
been a prisoner of war within 75 miles of Hiroshima or 150 
miles of Nagasaki during the appropriate time period.  
Therefore, the veteran does not meet the requirements for 
presumptive service connection under 38 C.F.R. § 3.309(d).

Because any cancer except chronic lymphocytic leukemia is now 
listed as a "radiogenic disease" under 38 C.F.R. 
§ 3.311(b)(2), direct service connection may be available for 
cancer of the tongue if the VA Undersecretary of Benefits 
determines that a relationship, in fact, exists between the 
disease and the veteran's radiation exposure in service.  
Here, however, it was concluded that such a relationship is 
unlikely, and there is otherwise no competent medical 
evidence to link the veteran's cancer to in-service radiation 
exposure.  

The veteran suspects that not all of his exposure has been 
accounted for by his film badges; however, comparing his 
recollections of exposure to that shown on his DD Form 1141s, 
it appears that most exposure has been accounted for.  
Assuming arguendo that a missing exposure film badge would 
show exposure, the total accumulated exposure to ionizing 
radiation during service is still very low when compared to 
the allowable lifetime dosage level.  The Board also relies 
on the finding of CIRRPC Science Panel Report Number 6, 1988, 
which concludes that cancer of the oral cavity, including 
cancer of the tongue, is considered to be at low risk for 
radiation-induced cancers because no consistent or 
statistically significant increase in cancers of the oral 
cavity after exposure to external or internal radiation had 
been shown in epidemiological studies.  Thus, even assuming 
arguendo, that the veteran had some additional radiation 
exposure, in the case of oral cancers this is not going to 
alter the conclusion that that it is "unlikely" that the 
cancer can be attributed to exposure to ionizing radiation 
during active service.

Thus, as indicated above, the record does not provide any 
medical basis to link the veteran's cancer to active service 
in any way.  Although the veteran, through his own 
assertions, has attempted to link cancer to radiation 
exposure, he, as a layman without proper medical training and 
expertise, is not competent to provide probative evidence on 
a medical matter such as the diagnosis or etiology of a 
claimed medical condition.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-5 (1992).  

Under these circumstances, the Board concludes that the 
preponderance of the evidence is against the claim for 
service connection for throat, tongue, and mouth cancer 
claimed as due to ionizing radiation; and that the benefit of 
the doubt doctrine is not for application.  See 38 U.S.C.A. 
§ 5107(b); Gilbert, 1 Vet. App. at 55-57.

ORDER

Service connection for PTSD is denied.  

Service connection for throat, tongue, and mouth cancers, 
claimed as due to exposure to ionizing radiation, is denied.

REMAND

Whether a medical examination is "contemporaneous" depends on 
the circumstances of the case.  See Snuffer v. Gober, 10 Vet. 
App. 400 (1997), and Caffrey v Brown, 6 Vet. App. 377, 381 
(1994); Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  
Where evidence indicates a material change in the disability 
or indicated that the current rating may be incorrect, a new 
medical examination is required.  Id.  

In September 2000, the veteran reported that his service-
connected disabilities had worsened, and, July 2001, he 
testified that his left hip had worsened since his VA 
compensation and pension examination in 1998.  He submitted a 
July 2001 VA radiology report and said that the examiner felt 
that it represented a worsening of the condition.  
Transcript, p 12.  

Under these circumstances, and to ensure that the 
requirements of the VCAA have met as to these claims, the 
Board finds that the veteran should undergo new examinations 
to determine the current severity of his left hip disability 
and of his service-connected fracture of the left maxilla.  
The appellant is hereby advised that failure to report to any 
scheduled VA examination, without good cause, may well result 
in a denial of the claim.  See 38 C.F.R. § 3.655 (2000).  
Examples of good cause include, but are not limited to, the 
illness or hospitalization of the claimant and death of an 
immediate family member.  Id.  If the appellant fails to 
report to any scheduled examination, the RO should obtain and 
associate with the record any notice(s) of the examination(s) 
sent to the appellant.  

Prior to arranging for such examinations, the RO should 
obtain and associate with the claims file all pertinent 
medical records, to specifically include those held by VA 
medical facilities or other governmental entities.  The Board 
emphasizes that records generated by VA facilities that may 
have an impact on the adjudication of a claim are considered 
constructively in the possession of VA adjudicators during 
the consideration of a claim, regardless of whether those 
records are physically on file.  See Dunn v. West, 11 Vet. 
App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992).  The RO should also obtain all outstanding 
pertinent medical records from any other source(s) or 
facility(ies) identified by the veteran, as well as undertake 
any other indicated development and/or notification action.  

Finally, the Board points out that, in adjudicating the 
claims for higher initial evaluations for each of the 
conditions remaining under consideration, RO should, 
consistent with the Fenderson decision, expressly consider 
the propriety of "staged rating" (consideration of the 
evidence since the effective date of the grant of service 
connection to determine whether higher evaluation is 
assignable for any specific period of time).  Moreover, the 
RO should consider all applicable diagnostic codes in 
evaluating each of the disabilities, to include whether 
either condition involves distinct disabilities so as to 
warrant consideration of assigning more than one evaluation 
for separate and distinct disability.  See Esteban v. Brown, 
6 Vet. App. 259, 261 (1994), separate disability evaluations 
were granted for  (separate evaluations for separate problems 
arising from the same injury may be awarded if they do not 
constitute the same disability or same manifestation under 38 
C.F.R. § 4.14). 

Accordingly, these matters are hereby REMANDED to the RO for 
the following actions:

1.  The RO should undertake all necessary 
development to obtain and associate with 
the claims files all outstanding medical 
records pertinent to the disabilities 
remaining under consideration, to 
specifically include records from any VA 
facilities as well as records from any 
other source(s) or facility(ies) 
identified by the veteran.  If any 
requested records are not available, or 
the search for any such records otherwise 
yields negative results, that fact should 
be noted in the veteran's claims files, 
and he and his representative so notified.  
The veteran is also free to submit any 
pertinent medical or other records to 
support his claims, and the RO should 
afford him the opportunity to do so before 
scheduling him to undergo further 
examination.  

2.  After all records received pursuant 
to the above-requested development have 
been associated with the claims file, the 
RO should arrange for the veteran to 
undergo VA orthopedic examination of the 
left hip.  The entire claims file, to 
include a complete copy of this REMAND, 
must be made available to and be reviewed 
by the physician designated to examine 
the veteran.  All indicated tests and 
studies (to include x-rays and range of 
motion studies, with standard ranges 
provided for comparison purposes) should 
be accomplished, and all clinical 
findings should be set forth in detail.

The examiner should specifically indicate 
whether, during the examination, there is 
objective evidence of pain on motion, 
weakness, excess fatigability, and/or 
incoordination associated with the 
service-connected disabilities.  If pain 
on motion is observed, the examiner 
should indicate the point at which pain 
begins.  In addition, after considering 
the veteran's documented medical history 
and assertions, the examining physician 
should indicate whether, and to what 
extent, the veteran experiences likely 
functional loss due to pain and/or any of 
the other symptoms noted above during 
flare-ups and/or with repeated use; to 
the extent possible, the examiner should 
express any such additional functional 
loss in terms of additional degrees of 
limited motion.

All examination findings, along with the 
complete rationale for each opinion 
expressed and conclusion reached, should 
be set forth in a typewritten report.

3.  Also after associating with the claims 
file all records received pursuant to the 
development requested in paragraph 1, 
above, the RO should arrange for the 
veteran to undergo an appropriate VA 
examination to determine the nature and 
severity of the service-connected left 
maxilla fracture.  The entire claims file, 
to include a complete copy of this REMAND, 
must be made available to and be reviewed 
by the physician designated to examine the 
veteran.  All indicated tests and studies 
should be accomplished, and all clinical 
findings reported in detail.  As regards 
the latter, the examiner should indicate 
whether there is any displacement of the 
maxilla.  The examiner should report 
symptoms, such as jaw pain, difficulty 
chewing, and paresthesia of the external 
cheek.  If any such symptoms clearly are 
attributable to any disability other than 
the fracture of the left maxilla, the 
examiner should clearly so state; however, 
he should also state if it is medically 
impossible to distinguish such symptoms 
from the service-connected condition.

All examination findings, along with the 
complete rationale for each opinion 
expressed and conclusion reached, should 
be set forth in a typewritten report.

4.  If the appellant fails to report to 
any scheduled examination, the RO should 
obtain and associate with the record any 
notice(s) of the examination(s) sent to 
the appellant.  

6.  To help avoid future remand, the RO 
should ensure that all requested 
development has been completed (to the 
extent possible) in compliance with this 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998). 

7.  The RO must also review the claims 
file and ensure that all notification and 
development required by the Veterans 
Claims Assistance Act of 2000 is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(codified, as amended, at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A and 5107 (West 
Supp. 2001)), and the pertinent final 
regulations implementing the Act (to be 
promulgated, as amended, at 38 C.F.R. 
§§ 3.102 and 3.159), are fully satisfied.  

8.  Upon completion of the requested 
development, and any other indicated 
development or notification action, the 
RO should adjudicate each of the claims 
remaining on appeal in light of all 
pertinent evidence of record and legal 
authority, to specifically include that 
cited to herein.  The RO should apply the 
provisions of 38 C.F.R. § 3.655, as 
appropriate.  Otherwise, with regard to 
each of the claims for higher initial 
evaluations, the RO should consider all 
applicable diagnostic codes; the extent 
of functional loss due to pain and other 
factors; and whether a higher is 
warranted at any stage since the grant of 
service connection.  The RO must provide 
full reasons and bases for its 
determinations.  

8.  If any benefits sought on appeal 
continue to be denied, the veteran and 
his representative must be furnished a 
supplemental statement of the case and be 
given the appropriate time period to 
respond before the claims file is 
returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication; it is not 
the Board's intent to imply whether the benefits requested 
should be granted or denied.  The veteran need take no action 
until otherwise notified, but he may furnish additional 
evidence and/or argument during the appropriate time frame.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 
Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 
141 (1992).

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals

 

